Citation Nr: 1447382	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  13-19 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for endocarditis (claimed as heart disease and heart murmur).

3.  Entitlement to service connection for type 2 diabetes mellitus.

4.  Entitlement to service connection for residuals of cerebrovascular accident (CVA or stroke).

5.  Entitlement to service connection for a vascular disability.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to September 1975 and from September 1985 to July 1988, with subsequent service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.  

2.  Endocarditis was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.  

3.  Diabetes mellitus was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.  

4.  The Veteran is not shown to have a suffered a stroke in service; cerebrovascular disease was not manifested in the first postservice year, and residuals of a stroke are not shown to be related to his service. 

5.  Any vascular disability was not manifested in service or in the first postservice year, and is not shown to be related to the Veteran's service.
6.  The Veteran has not established service connection for any disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  Service connection for endocarditis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

3.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

4.  Service connection for residuals of a stroke is not warranted.  38 U.S.C.A.         §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

5.  Service connection for a vascular disability is not warranted.  38 U.S.C.A.         §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

6.  The Veteran's claim for a TDIU rating lacks legal merit.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April and December 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The claims were readjudicated by the RO in a September 2014 supplemental statement of the case (SSOC).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

Some of the Veteran's service treatment records (STRs) have been associated with the record; however, they have been found to be incomplete and further STRs are unavailable.  See December 2009 formal finding of unavailability.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's postservice treatment records and Social Security Administration (SSA) disability determination and records were secured.  

The RO did not arrange for a VA examination or secure a medical opinion in these matters.  Absent any competent (medical) evidence that even suggests that the Veteran's claimed disabilities may be related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases (including hypertension, endocarditis, and diabetes mellitus), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for hypertension, endocarditis, and diabetes) following discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

While certain diseases, to include diabetes and ischemic heart disease, may be service-connected on a presumptive basis as due to Agent Orange (herbicide) exposure if manifested in a Veteran who served in Vietnam (or elsewhere where Agent Orange/herbicides were used, the Veteran is not shown to have served in Vietnam (or to otherwise have been exposed to herbicides in service), and the presumptions do not apply in this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(c).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

The Veteran contends that he has hypertension, endocarditis, diabetes mellitus, residuals of a stroke, and a vascular disability due to vascular problems and/or to a dental infection in service.

The Veteran's available STRs do not show any complaints, treatment, or diagnoses related to a dental infection, the teeth, hypertension, the heart, diabetes, a vascular disability, or a stroke.  In an August 1979 report of medical history he denied pain or pressure in the chest, heart trouble, high blood pressure, and severe tooth or gum trouble.  On August 1972 and August 1979 examinations, the heart, vascular system, and endocrine system were clinically found to be normal and dental examinations were found to be "acceptable".

Postservice private treatment records and SSA medical records show that the Veteran had multiple carious teeth removed in May 2004 and had suffered a stroke that same month.  In May 2004, the SSA found the Veteran to be disabled primarily due to "late effects of CVA" and secondarily due to diabetes mellitus.  In August 2004, the Veteran's private physician noted that the Veteran suffered a stroke which was related to bacterial endocarditis.  Postservice treatment records show treatment for hypertension, bacterial endocarditis, type 2 diabetes mellitus, and residuals of a stroke.

In December 2009, the Veteran stated that his "stroke was caused by heart disease which was a direct result of the extensive dental work and gum disease he was treated for all throughout his active duty service."  In his July 2013 substantive appeal, the Veteran indicated that he is not claiming that his disabilities manifested in service, but instead "clearly manifested as [he] became older."  He further stated that his stroke is due to the infected teeth and gums that were treated when he received oral surgery on active duty.



Hypertension, Endocarditis, Diabetes Mellitus, and Residuals of a Stroke

It is not in dispute that the Veteran now has hypertension, endocarditis, diabetes mellitus, and residuals of a May 2004 stroke.  However, such diseases were not manifested in service or in the Veteran's postservice year.  Notably, he does not contend that they were manifested in service or in the first postservice year.  See July 2013 substantive appeal.  Hence, service connection for these disabilities on the basis that they became manifest in service and have persisted, or on a presumptive basis (for hypertension, endocarditis, any cerebrovascular disability underlying a stroke, and diabetes as chronic diseases under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

Instead, the Veteran alleges that his hypertension, endocarditis, diabetes, and residuals of a stroke are due to vascular problems and/or treatment in service for a dental infection.  There is no competent evidence that shows or suggests that there may be such a nexus.  Notably, the Veteran's (albeit incomplete) available STRs contain no mention of treatment for, or diagnosis of, vascular or dental problems.  His postservice treatment records show that in May 2004, approximately 16 years after his discharge from service, he had carious teeth removed and was found to have suffered a stroke related to bacterial endocarditis.  There is no medical opinion or medical treatise in the record that suggests that any of the claimed disabilities may be related to dental treatment in service as alleged.  Significantly, although laypersons are competent to provide opinions on some medical questions, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not hypertension, endocarditis, diabetes, and residuals of a stroke may (in the absence of onset in service/continuity since) be related to an event (such as dental treatment) in service that ended more than 20 years earlier is a medical question outside the scope of common knowledge.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that hypertension, endocarditis, diabetes, and residuals of a stroke are related to dental/vascular problems in service.  Consequently, his opinion in these matters is not competent evidence.   To the extent that the Veteran is alleging his current disabilities are secondary to a current dental and/or vascular disability, the Board notes that the Veteran has not established service connection for such disabilities (the matter of service connection for a vascular disability is discussed below).

In summary, there is no competent evidence that shows or suggests that the Veteran's hypertension, endocarditis, diabetes mellitus, and residuals of a stroke may be related to his service, the preponderance of the evidence is against these claims and the appeals in these matters must be denied.

Vascular Disability

A vascular disability is not shown to have been manifested in service (or in the first postservice year).  

The Board has considered the Veteran's statements that he has such disability and that it is service-related.  However, although he is competent to testify he has symptoms of a vascular disability, whether the symptoms reflect an underlying vascular disease to account for the symptoms and the etiology of such a disability are complex medical questions that require medical expertise.  See Jandreau, 492 F.3d at 1376-77.  The Veteran is a layperson; he has not cited to any supporting medical opinion or medical literature, and his self-diagnosis of a vascular disability has no probative value.

As there is no competent evidence that shows or suggests any current vascular disability may be related to the Veteran's service, the preponderance of the evidence is against this claim, and the appeal in this matter must be denied.

TDIU

The Veteran claims he is unable to work due to residuals of a stroke and various cardiovascular problems.  A total disability rating for compensation purposes based on unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, due to service-connected disabilities.   38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consequently, a threshold legal requirement for substantiating a claim for TDIU is that the Veteran must have established service connection for a disability or various disabilities.  The Veteran has not established service connection for any disability.  The threshold requirement for substantiating a claim for TDIU is not met, and the claim must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypertension, endocarditis, diabetes mellitus, residuals of a stroke, and a vascular disability is denied.

Entitlement to a TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


